
	
		II
		Calendar No. 550
		111th CONGRESS
		2d Session
		S. 3107
		[Report No. 111–281]
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2010
			Mr. Akaka (for himself,
			 Mr. Burr, Mr.
			 Rockefeller, Mrs. Murray,
			 Mr. Sanders, Mr. Brown of Ohio, Mr.
			 Tester, Mr. Begich,
			 Mr. Burris, Mr.
			 Specter, Mr. Isakson, and
			 Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			August 5, 2010
			 Reported by Mr. Akaka,
			 without amendment
		
		A BILL
		To amend title 38, United States Code, to
		  provide for an increase, effective December 1, 2010, in the rates of
		  compensation for veterans with service-connected disabilities and the rates of
		  dependency and indemnity compensation for the survivors of certain disabled
		  veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Compensation Cost-of-Living
			 Adjustment Act of 2010.
		2.Increase in rates of disability
			 compensation and dependency and indemnity compensation
			(a)Rate adjustmentEffective on December 1, 2010, the
			 Secretary of Veterans Affairs shall increase, in accordance with subsection
			 (c), the dollar amounts in effect on November 30, 2010, for the payment of
			 disability compensation and dependency and indemnity compensation under the
			 provisions specified in subsection (b).
			(b)Amounts To be increasedThe dollar amounts to be increased pursuant
			 to subsection (a) are the following:
				(1)Wartime disability
			 compensationEach of the
			 dollar amounts under section 1114 of title 38, United States Code.
				(2)Additional compensation for
			 dependentsEach of the dollar
			 amounts under section 1115(1) of such title.
				(3)Clothing allowanceThe dollar amount under section 1162 of
			 such title.
				(4)Dependency and indemnity compensation to
			 surviving spouseEach of the
			 dollar amounts under subsections (a) through (d) of section 1311 of such
			 title.
				(5)Dependency and indemnity compensation to
			 childrenEach of the dollar
			 amounts under sections 1313(a) and 1314 of such title.
				(c)Determination of increase
				(1)PercentageExcept as provided in paragraph (2), each
			 dollar amount described in subsection (b) shall be increased by the same
			 percentage as the percentage by which benefit amounts payable under title II of
			 the Social Security Act (42 U.S.C. 401
			 et seq.) are increased effective December 1, 2010, as a result of a
			 determination under section 215(i) of such Act (42 U.S.C. 415(i)).
				(2)RoundingEach dollar amount increased under
			 paragraph (1), if not a whole dollar amount, shall be rounded to the next lower
			 whole dollar amount.
				(d)Special ruleThe Secretary of Veterans Affairs may
			 adjust administratively, consistent with the increases made under subsection
			 (a), the rates of disability compensation payable to persons under section 10
			 of Public Law 85–857 (72 Stat. 1263) who have not received compensation under
			 chapter 11 of title 38, United States Code.
			(e)Publication of adjusted ratesThe Secretary of Veterans Affairs shall
			 publish in the Federal Register the amounts specified in subsection (b), as
			 increased under subsection (a), not later than the date on which the matters
			 specified in section 215(i)(2)(D) of the Social
			 Security Act (42 U.S.C. 415(i)(2)(D)) are required to be published
			 by reason of a determination made under section 215(i) of such Act during
			 fiscal year 2011.
			
	
		August 5, 2010
		Reported without amendment
	
